*509The opinion of the court was delivered by
TYLER, J.
It is not claimed in the brief of the defendant’s counsel that the warrant attached to this tax-bill was legal. Under the law existing when the tax of 1882 was assessed, the selectmen, on or before June 1, 1883, should have delivered a list of the unpaid taxes to the collector of town taxes, who should. have collected and paid the same to the treasurer on or before the first of the following August. R. L. 3053. Even this provision of the statute had been repealed when the selectmen placed the warrant in the hands of the defendant, in May, 1885. Acts of 1884, No. 12.
If the defendant arrested the intestate upon this warrant he thereby rendered himself liable for a false imprisonment, which is defined to be a trespass committed by one man against the person of another by unlawfully arresting and detaining him without any legal authority. 2 Add. on Torts, s. 798. It was not necesssary that there should be an actual confinement in jail. Every confinement of the person is an imprisonment, whether it be in a common prison, or in a private house, or in the stocks, or even by forcibly detaining one in the public streets. 3 Black. Com. 127.
But the defendant’s counsel argue that there was evidence in the case which tended to show that the restraint of the intestate’s liberty was not against his will but with his consent. The exceptions state that the defendant testified that the intestate told him that he had no personal estate out of which he could satisfy the tax, and that the intestate or his son suggested to the defendant that he had better take the intestate to jail, and that the intestate fixed his own time to be taken there. By agreement of counsel a transcript of the testimony taken in the case was passed up, from which it appears that the plaintiff’s evidence tended to show' that the defendant gave the intestate the alternative to pay his tax or go to jail. The defendant’s return upon the warrant states that the intestate, on the 16th day of May, re*510quested to be carried to jail, tbat a delay was granted at his request until the 19th, when the defendant arrested him and transported him to Woodstock where he paid the tax and costs. Whether the evidence upon this point was conflicting or not is not material, for the transcript before us shows that the defendant’s counsel did not ask to go to the jury upon the question of consent; that the Court said to counsel that unless there was some question which they desired to present to the jury he would hold the warrant unlawful, leaving only the question of damages to be determined, and the case shows no exception to this ruling.
The only question before this Court is in respect to the damages that the plaintiff might recover. The warrant was illegal, and all the acts which the defendant did by virtue of it— the arrest, detention, transporting to jail and taking the intestate’s money' — -were unlawful, and the plaintiff was entitled to a verdict. An invasion of a legal right always imports some damages, though no pecuniary loss results therefrom. Bob. Dig. 231, pi. 2, 3. The direction of the Court for nominal damages certainly was favorable to the defendant.
The tax and costs were paid by the intestate under duress, as an incident of the arrest and detention. The taking the money was a part and parcel of the trespass, and the plaintiff was entitled to recover back the sum paid to procure his release. In actions of this kind the .plaintiff is entitled to recover such general damages as are the common and ordinary result of the wrongful act. Page v. Mitchell, 13 Mich. 63, (86 Am. Dec. 75); Rob. Dig. 222, pl. 6. Loss of money is as much a consequence of the trespass as loss of time, injury to health or deprivation of liberty. As the plaintiff was entitled as matter of law to recover the $49.73, and as no computation was required, there was no question of fact to be submitted to the jury.
No. 8, Laws of 1884, has no application to this case. That act provides that, suits to recover money paid under protest for taxes, shall be commenced within one year after the cause of *511action accrues. This action is for a wrongful arrest and detention, and the money paid is claimed as an element of damages.
The Court directed the jury to add interest to the amount paid by the intestate to the defendant; in this there was error. The plaintiff was not entitled to interest as a matter of law. Whether interest should be allowed in actions of tort is a question of fact for the jury, and when allowed it is as a part of the damages — not strictly as interest.

Therefore the judgment must be reversed and judgment for the plaintiff to recover the sum of $j9. IS.